IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,402-01


EX PARTE VIRGIL JOEALLEN MARTIN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9412689-A IN THE 177TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to sixty-five years' imprisonment.  The Fourteenth Court of Appeals affirmed
his conviction.  Martin v. State, No. 14-95-00547-CR (Tex. App.--Houston [14th Dist.] 1997, pet.
ref'd). 
	Applicant contends that trial and appellate counsel rendered ineffective assistance. 
Strickland v. Washington, 466 U.S. 668 (1984).  We order that this application be filed and set for
submission.  The parties shall brief whether counsel rendered ineffective assistance and whether
Applicant's third ground is barred by the doctrine of laches.  Ex parte Perez, 398 S.W.3d 206 (Tex.
Crim. App. 2013).  Oral argument is not permitted.
	It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 60 days of the date of this order, a
supplemental transcript containing:  a confirmation that Applicant is represented by counsel; the
order appointing counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with
this Court within 90 days of the date of this order.

Filed: April 9, 2014
Do not publish